Citation Nr: 0715687	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-37 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis B and C.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a low back 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a lung 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to April 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision by the Reno RO.  

The matter of entitlement to service connection for a chronic 
lung disability (on de novo review) is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if any action is required on his 
part.


FINDINGS OF FACT

1.  It is not shown that the veteran served in combat.

2.  A verified stressor in service is not shown and a 
diagnosis of PTSD of record is not based on a verified 
stressor event.

3.  Hepatitis B or C was not manifested in service, and is 
not shown to be related to the veteran's service. 

4.  Hypertension was not manifested in service or in the 
veteran's first postservice year, and is not shown to be 
related to his service.

5.  A chronic low back disability was not manifested in 
service, and the veteran's current low back disability is not 
shown to be related to his service.  

6.  An August 1988 Board decision denied service connection 
for a lung disability based essentially on findings that a 
chronic lung disorder was not shown in service or 
postservice.

7.  Evidence received since the August 1988 Board decision 
shows that the veteran has COPD and links such disability to 
his service; bears directly and substantially upon the matter 
at hand; and is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2006).  

2.  Service connection for hepatitis B and C is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).

4.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

5.  New and material evidence has been received, and the 
claim of service connection for a lung disability may be 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards).  

June 2001, October 2002, and December 2002 letters (prior to 
the RO's initial adjudication of these claims) informed the 
veteran of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  July 2003 and February 2005 letters 
provided additional notice and advised him to submit relevant 
evidence in his possession.  A March 2006 letter provided 
notice regarding disability ratings and the effective dates 
of awards (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)).  
An August 2004 statement of the case (SOC) and October 2005 
supplemental SOC (SSOC) outlined the regulation implementing 
the VCAA, and also notified the veteran of what the evidence 
showed, of the governing legal criteria, and of the basis for 
the denial of the claim.  While complete notice was not 
provided prior to the initial adjudication of the claims, 
such defect does not affect the essential fairness of the 
adjudication process.  As the claim to reopen is being 
granted, any defect in notice as to such claim is harmless 
error.  The veteran has received all critical notice, and has 
had ample opportunity to participate in the process (i.e., 
respond and/or supplement the record) after notice was given.  
An October 2005 SSOC readjudicated the matters after 
essential notice was given.  The veteran is not prejudiced by 
any technical notice defect that may have occurred earlier 
along the way, nor is it otherwise alleged.

Regarding the duty to assist, the RO obtained all relevant, 
available medical records identified, and arranged for the 
veteran to be examined for PTSD.   As there is no evidence of 
hepatitis, hypertension, or a low back disorder in service or 
of evidence suggesting a relationship between current 
diagnoses of such disabilities and service, an examination 
for a nexus opinion is not necessary.  38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).   
VA's duty to assist is met.   Accordingly, the Board will 
address the merits of these claims.

II.  Factual Background

No pertinent abnormalities were noted on the veteran's 
service enlistment examination or in associated medical 
history.  On examination his blood pressure was 130/80.  A 
July 1970 record indicates that he was seen for GNID.  In 
September 1970, he was seen in an aid station with complaints 
of lower back pain and fever.  Heat exhaustion was diagnosed.  
In December 1970, he was seen in an aid station for 
complaints of chest congestion and cough of one month's 
duration.  He indicated he had difficulty breathing at night.  
He was given an injection of penicillin.  On service 
separation examination the veteran reported he was in 
excellent health.  On clinical evaluation, his spine, heart, 
and lungs were normal.  Psychiatric evaluation was normal; 
his blood pressure was 110/70, and a chest x-ray was normal.  
.
The veteran's service personnel records, to include his DD 
Form 214, do not show that he received any awards, badges, 
decorations that connote combat.  He served in Vietnam from 
February 1970 to April 1971 and his military occupational 
specialty (MOS) was light vehicle driver.  

1989 to 1996 VA medical records show treatment for and 
diagnoses of hepatitis B and C, hypertension, and status post 
lumbar laminectomy L4-L5.  December 1989 blood pressure 
readings were 156/95, 140/92, and 142/100.  The veteran 
reported that he was told six months earlier that he had high 
blood pressure.  April to June 1996 records reveal that he 
had probable degenerative disease.  X-rays showed mild disc 
space narrowing and osteophytic changes along the end-plate 
of L3.  The veteran reported he sustained a back injury at 
work.  

An August 1996 MRI revealed L4-L5 disc herniation.  An 
October 1996 private hospital summary indicates the veteran 
underwent an L4-L5 lumbar discectomy and L4-L5 laminectomy.  
History then noted reflects that he sustained a back injury 
lifting bags of rocks or sand at work in April 1996.  His 
back pain became progressively worse after that incident.  

On September 1997 VA general medical examination, the veteran 
reported that he had hypertension diagnosed five years 
earlier, and had severe low back pain since April 1996.  His 
blood pressure readings were 147/112 sitting, 144/110 
recumbent, and 144/112 standing.  Psychiatric/personality 
evaluation was normal.  The diagnoses were uncontrolled 
hypertension, and degenerative disc disease with right 
sciatic radiculopathy status post laminectomy and diskectomy 
L3-L4.

A February 1999 VA record reveals that the veteran's liver 
function tests were abnormal.  The impression was hepatitis B 
and C.  Other records during this period continue to note the 
veteran's low back complaints, and elevated blood pressure 
readings.

May 2002 VA records reveal the veteran recently began living 
on a boat and while sleeping was thrown out of the boat due 
to high winds that destroyed it.  He reported that he was 
stranded on an island for four days before being found.  He 
complained of chronic, worse, diffuse lower back pain, and of 
nightmares, flashbacks, sleep difficulty, and nervousness.  
He reported thinking about many things that happened in 
Vietnam.  The assessments included hypertension, PTSD, 
backache, and lumbago.  In June 2002, the veteran reported 
that he had dreams about Vietnam and his boat wreck.  He 
reported that his truck convoy was ambushed in Vietnam.  The 
diagnosis was PTSD.  In November 2002, the veteran was 
referred to a Mental Health Clinic for a PTSD evaluation.  He 
reported that while in Vietnam, his primary responsibility 
was working with combat engineers to blast rocks and build 
roads.  He reported various incidents including firing on the 
enemy, rocket and mortar attacks, seeing dead and wounded 
soldiers, and seeing dead Viet Cong thrown out of 
helicopters.  He recalled riding in a convoy that was 
ambushed.  The lead truck was blown up with the driver 
trapped inside.  The body was badly burned and could not be 
recovered.  The truck he was in was hit by a bullet, but he 
did not find that out until several days later.  He recalled 
another incident when he ran over a dead body (planted as a 
joke by fellow soldiers) with his rock crusher.  The bones 
jammed the machine and he pulled out a human skull.  He 
reported that he began having PTSD symptoms immediately upon 
return from Vietnam, and that he suppressed them until his 
boat accident.  A social worker diagnosed PTSD and explained 
how the criteria were met.

A January 2003 statement from the veteran's brother indicates 
that the veteran suffered from back problems that he believed 
began in service.  He also recalled how the veteran was 
emotionally changed after service.

A June 2003 VA record reveals the veteran reported that a 
buddy in service was killed by explosives.

In August 2003, the veteran submitted a statement listing 
various vague stressful events in service.  He recalled that 
a friend had died while standing a few feet away from him, 
that a plane he was on lost an engine but landed safely, that 
he heard a truck driver screaming as he burned to death after 
his truck was hit by a rocket, and that body parts of a 
Sergeant who was killed when they blew up part of a mountain 
with dynamite became caught in his rock crusher.

On October 2003 VA PTSD examination, the veteran's claims 
file was reviewed.  He reported flashbacks of Vietnam 
triggered by various events.  He indicated that he first used 
marijuana, opium, heroin, and cocaine in service.  He 
recalled that there were times in Vietnam when he thought he 
would die either at the hands of the enemy or from snakes.  
He added that he saw people in his unit killed, including one 
who burned to death.  He reported he had intense 
psychological distress upon exposure to reminders of Vietnam.  
PTSD was diagnosed.

October 2003 private medical records reflect the veteran had 
a history of low back pain since 1997 that had started 
spontaneously.  X-rays revealed lumbar degenerative disc 
disease.  

February to November 2004 VA medical records continue to 
reflect treatment for and diagnoses of PTSD, low back 
problems, hypertension, and hepatitis B and C. 

A May 2004 stressor report provided by the veteran includes 
vague descriptions of various events such as being subjected 
to heavy fire, being shot at, witnessing a fight between 
black and white soldiers in the mess hall, seeing a rations 
truck overturned and the driver being medivaced, finding 
poisonous snakes in his "hootch", and seeing a young local 
girl being grabbed by servicemen and apparently raped.

In a July 2006 memorandum the RO found that the veteran had 
provided insufficient information to arrange for stressor 
verification.  The RO outlined efforts to obtain the 
necessary information, and concluded that further effort to 
obtain such information would be futile.

III.  Legal Criteria and Analysis -Service connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.
In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

Although the veteran served in Vietnam, there is no evidence 
that he engaged in combat with the enemy.  His MOS was light 
vehicle driver and records also show he operated a rock 
crusher.  Consequently, to establish service connection for 
PTSD, there must be credible supporting evidence that an 
alleged stressor event in service on which a diagnosis of 
PTSD is based actually occurred.  

The record shows that treatment providers and an October 2003 
VA examining psychiatrist have diagnosed the veteran as 
having PTSD based on events in service.  However, a diagnosis 
of PTSD without corroborating evidence of an underlying 
stressor event is insufficient to establish entitlement to 
service connection for such disorder.

Despite exhaustive attempts by the RO to obtain detailed 
information about the veteran's alleged stressor events, he 
has provided only nonspecific information, incapable of 
substantiation.  For example, he alleges he witnessed the 
deaths of soldiers (one a friend, another his Sergeant) yet 
did not provide the name of any such individual.  
Furthermore, he did not provide specific times/time frames 
for these alleged events, mostly stating that they occurred 
between 1970 and 1971 (i.e., while he was in Vietnam).  The 
RO outlined their attempts to secure sufficient information 
to research the events and has made a formal finding that the 
stressors cannot be verified based on the information 
provided; the Board agrees  While certain examiners and 
treatment providers appear to have acknowledged/conceded that 
a stressor event occurred, credible supporting evidence of an 
in- service stressor cannot consist solely of after the fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).  Consequently, the Board finds that a stressor event 
in service is not shown. 

The veteran's own expressed belief that he has PTSD due to 
events in service is not competent evidence, as he is a 
layperson, untrained in determining a diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Without corroboration of an underlying stressor 
event in service, the preponderance of the evidence is 
against the claim seeking service connection for PTSD.  
Hence, such claim must be denied.

Hepatitis

There is no competent evidence that the veteran had hepatitis 
C in service.  Hepatitis C was not diagnosed until February 
1999.  Such a lengthy period of time (more than 25 years) 
between service and the earliest postservice clinical 
documentation of a disability for which service connection is 
sought is, of itself, a factor weighing against a 
determination of service connection.  See Maxson v. Gober, 
230 F. 3d 1330 (Fed. Cir. 2000).  

The veteran contends that his hepatitis (B and C) is due to 
bathing in contaminated river waters in Vietnam.  He has not 
submitted any articles or treatises that link hepatitis B or 
C to such exposure, nor has he submitted a medical opinion 
linking his hepatitis to bathing in contaminated waters.  

There is no competent evidence that in any way links the 
veteran's hepatitis (B or C) to his service.  His own belief 
that his hepatitis B and C is related to service is not 
competent evidence; he is a layperson untrained in 
determining medical diagnosis and etiology.  See Espiritu, 
supra.  Accordingly, a preponderance of the evidence is 
against this claim and it must be denied.

Hypertension

Certain chronic diseases (to include hypertension) may be 
service connected on a presumptive basis if manifested to a 
compensable degree during a specified postservice period (one 
year for hypertension).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Hypertension was not manifested in service and there is no 
evidence that it became manifest in the veteran's first 
postservice year.  Hence, service connection for such disease 
on the basis that it became manifest in service (and 
persisted) or on a presumptive basis (as a chronic disease 
under 38 U.S.C.A. § 1112) is not warranted.

Elevated blood pressure readings and a diagnosis of 
hypertension were not clinically documented noted until 1989.  
Such a lengthy period of time (more than 18 years) between 
service and the earliest postservice clinical documentation 
of the disability for which service connection is sought is, 
of itself, a factor weighing against a finding of service 
connection.  See Maxson, supra.  Furthermore, there is no 
competent evidence that otherwise relates the veteran's 
hypertension directly to his service.  Because he is a 
layperson, his own argument that his hypertension is related 
to service is not competent evidence.  See Espiritu, supra.  
The preponderance of the evidence is against this claim, and 
it must be denied.


Low Back Disability

There is ample evidence that the veteran has a current low 
back disability (this is not in dispute).  While a single 
complaint of low back pain was noted in service, it 
apparently resolved as there were no subsequent back 
complaints in service, and clinical evaluation of the spine 
at separation was normal (the veteran reporting he was in 
good health).  The first documented complaints pertaining to 
the low back were many (some 25) years postservice.  
Consequently, service connection for a low back disability on 
the basis that such disability became manifest in service, 
and persisted, is not warranted.  Significantly, a lengthy 
time interval between service and the first documented 
complaint or diagnosis after service is a factor weighing 
against service connection.  See Maxson, supra.

The first evidence of a back disability is in April 1996, 
after the veteran suffered an intercurrent low back injury at 
work.  From that point on he had continued complaints of low 
back pain, and in October 1996 underwent lumbar discectomy 
and laminectomy.  More recent records show lumbar 
degenerative disc disease.  February and October 2003 records 
reveal that the history of the veteran's low back problems 
dates back to his work related injury.  There is no medical 
evidence of record that links the veteran's current back 
disability to service; no physician has offered such opinion.  
The veteran's argument that his current low back disability 
is related to service is not competent (medical) evidence.  
See Espiritu, supra.  A preponderance of the evidence is 
against this claim, and it must be denied.

IV  Claim to Reopen

An August 1988 Board decision denied service connection for a 
chronic lung disability based essentially on findings that a 
chronic lung disorder was not manifested in service, and not 
shown postservice.  Evidence of record at the time of that 
Board decision included service medical records which showed 
(in a May 1970 notation) that indicates the veteran had 
worked as a rock crusher ever since he arrived at Vietnam.  A 
December 1970 record showed the veteran complained of chest 
congestion and a cough of one-month duration.  He reported 
having difficulty breathing at night.  Physical examination 
revealed "rauls" [rales?].  A July 1977 statement from Dr. 
L. A. was to the effect that in January 1973 the veteran 
sought treatment; findings included chest rattles and 
wheezes.  At a March 1988 hearing, the veteran testified that 
he was exposed to heavy dust operating a rock crusher in 
service.  He acknowledged that he was a smoker.  

Evidence received since the August 1988 Board decision 
includes the veteran's VA treatment records from 1989 to 2005 
showing a diagnosis of COPD, private medical records from 
January to February 2001 showing a diagnosis of COPD, and a 
June 2001 opinion from Dr. R. C., linking the veteran's COPD 
and pleural and pulmonary scarring to rock dust exposure.

The August 1988 Board decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7104.  Generally, when a 
claim is disallowed, it may not be reopened and allowed, and 
a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
received.  38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) applies only to claims filed on or after 
August 29, 2001.  Here, the petition to reopen was filed 
before that date.]

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The postservice medical records and Dr. R.C.'s statement are 
new evidence because they were not of record at the time of 
the August 1988 Board decision.  They are material evidence 
because they show current lung disability, namely COPD, and 
tend to relate it to service.  They address directly the 
bases for the August 1988 Board denial of the veteran's 
claim, and must now be considered to fairly decide the merits 
of the claim. 

Since the evidence received following the Board's August 1988 
denial of service connection for a chronic lung disability is 
both new and material, the claim may be, and is, reopened.  


ORDER

Service connection for PTSD is denied.

Service connection for hepatitis B and C is denied.

Service connection for hypertension is denied.

Service connection for a low back disability is denied.

The appeal to reopen a claim of service connection for a lung 
disability is granted.


REMAND

As the claim of service connection for a lung disability is 
reopened, the analysis proceeds to de novo review.  As noted, 
the veteran operated a rock crusher in Vietnam.  A June 2001 
opinion by Dr. R.C. is to the effect that the veteran's COPD 
with pleural/pulmonary scarring is related to rock dust 
exposure.  However, Dr. R.C. does not explain the rationale 
for his opinion and does not mention the veteran's a history 
of smoking (or discuss its impact on the lung disease).  
Accordingly, a VA examination to determine the likely 
etiology of the veteran's current lung disability is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by a pulmonary specialist 
to determine the nature and likely 
etiology of his current chronic lung 
disability.  The veteran's claims file 
must be reviewed by the physician in 
conjunction with the examination, and any 
indicated tests or studies should be 
completed.  The examiner should state the 
proper disagnosis(es) for the veteran's 
current chronic lung disability and offer 
an opinion as to whether it is at least 
as likely as not (i.e., a 50 % or better 
probability) that such disability(ies) 
is/are related to the veteran's service, 
to include exposure to rock dust therein.  
The examiner should explain the rationale 
for all opinions given.  

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO. The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


